Title: To George Washington from Captain John Copp, 16 May 1779
From: Copp, John
To: Washington, George



May it please your Excellency,
Fort Stanwyx [N.Y.]May 16th 1779.

To excuse the Liberty I take as an injured Officer in representing my Situation to your Notice.
Since the Commencement of the War I have had the Honor to act in the Continental Service as a Subaltern—’till the 16th of April 1776, when I was in Canada appointed Captain of a Company in Colonel John Nicholson’s Regiment: Shortly after which Appointment, I was by the Committ⟨ee of the Pro⟩vincial Congress for arranging the Officers of this Sta⟨te enrolled⟩ in Colonel Goose Van Schaick’s Regiment, senior in ⟨rank to Cap⟩tains Hicks & Wendell of the same Regiment, in w⟨hich⟩ we are still continued.
These Gentlemen, since the 21st of November 1776 have served under me without Complaint, & are notwithstanding mentioned before me in the late Arrangement for the new Establishment.
If my being in Service before them, or the Arrangement by which I have hitherto commanded them, is of any Consequence, I have not the least Doubt of being reinstated in my former Rank, should your Excellency be pleased to notice my Situation. I have the Honor to be, with the greatest Respect, Your Excellency’s most obedt hume Sert
John Copp Captn 1st New York Regt
